UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BYRON B. SIMMS, as Guardian and        
Next Friend of Christopher Byron
Simms,
                 Plaintiff-Appellee,
                 v.
KENNETH BRUCE; JOSEPH LYLES;
KENNETH MACK,
           Defendants-Appellants,             No. 03-2181
                and
CHARLES DOUKAS; ELLENDER
FRANCETROUPE; KENNETH CARROLL;
JASON DUCELLIER; BARRY STANTON;
BEN YUE; PRINCE GEORGE’S COUNTY,
MARYLAND; JANICE HARDESTY,
                       Defendants.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                  Andre M. Davis, District Judge.
                       (CA-02-3506-AMD)

                      Argued: May 7, 2004

                      Decided: July 19, 2004

       Before WIDENER and GREGORY, Circuit Judges,
        and C. Arlen BEAM, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.
2                           SIMMS v. BRUCE
Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Kevin Bock Karpinski, ALLEN, KARPINSKI, BRYANT
& KARP, Baltimore, Maryland, for Appellants. Steven Bruce Vinick,
JOSEPH, GREENWALD & LAAKE, P.A., Greenbelt, Maryland, for
Appellee. ON BRIEF: Victoria M. Shearer, ALLEN, KARPINSKI,
BRYANT & KARP, Baltimore, Maryland, for Appellants. Timothy
F. Maloney, Brian J. Markovitz, JOSEPH, GREENWALD &
LAAKE, P.A., Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   While awaiting trial on assault and related charges, Christopher
Byron Simms (Simms) was detained at the Prince George’s County
Detention Center. He suffered severe and permanent injuries during
an altercation with three prison officers. Acting as Simms’s next
friend, his father sued the officers, alleging, among other things, that
they violated Simms’s due process rights. The district court denied
the officers’ qualified-immunity-based summary judgment motions,
and the officers filed this interlocutory appeal. We affirm.

  Before reciting the facts, we address how our limited jurisdiction
shapes the evidence we may consider.

                                   I.

   The finality rule and the collateral-order doctrine govern our juris-
diction. We are granted authority under 28 U.S.C. § 1291 to review
                            SIMMS v. BRUCE                             3
a district court’s final judgments. This finality rule prevents us from
reviewing most interlocutory orders because they are not final deci-
sions. But the collateral-order doctrine carves out a small class of pre-
judgment edicts that are "final" enough to be appealable, under
section 1291. Behrens v. Pelletier, 516 U.S. 299, 305 (1996); Johnson
v. Jones, 515 U.S. 304, 309 (1995); Gray Hopkins v. Prince George’s
County, 309 F.3d 224, 229 (4th Cir. 2002); see Cohen v. Beneficial
Loan Corp., 337 U.S. 541, 546 (1949).

   At the summary judgment stage, when an official asserts qualified
immunity, the district judge must do several things. She must deter-
mine whether, when viewed in the light most favorable to the plain-
tiff, the facts could support a jury finding that the defendants violated
the Constitution. Saucier v. Katz, 533 U.S. 194, 200-01 (2001). And
viewing the facts in this same light, the district judge must then deter-
mine whether such conduct violated clearly established law. Id. at
201. But importantly, the district judge performs one task that is often
overlooked: before answering the legal questions, she must determine
what the facts look like when viewed in the light most favorable to the
plaintiff. This task requires the judge to resolve evidentiary conflicts
in the plaintiff’s favor. But because the plaintiff is entitled to only
reasonable inferences, the district judge must determine what infer-
ences are reasonable.

   Our interlocutory jurisdiction is narrower. Gray Hopkins, 309 F.3d
at 229. During an interlocutory appeal brought under the collateral-
order doctrine, we have no jurisdiction to quarrel with the district
court’s preliminary task of constructing the record in the light most
favorable to the plaintiff. Martin v. Dishong, 57 Fed. Appx. 153, 154
(4th Cir. 2003); see Behrens, 516 U.S. at 313; Gray Hopkins, 309
F.3d at 229. We must assume the district court organized the facts and
resolved the inferences correctly. See Dishong, 57 Fed. Appx. at 154.
Thus, our task is limited to asking whether the facts, as recited by the
district court, show the defendants violated clearly established law.
No matter how a defendant frames his challenge on interlocutory
appeal, we have no jurisdiction (and thus no need) to peruse deposi-
tions, exhibits, or expert reports to determine whether the district
court inferred too much or speculated from too little evidence. See
Gray Hopkins, 309 F.3d at 229 (citing Winfield v. Bass, 106 F.3d 525,
529 (4th Cir. 1997)).
4                          SIMMS v. BRUCE
   This case illustrates our limited jurisdiction. The parties dispute
what happened when the officers entered Simms’s cell. And they dis-
pute whether the district judge drew reasonable inferences from
expert testimony. But these arguments, under whatever disguise, seek
to alter the facts as the district court viewed them. We have no juris-
diction to consider such an alteration at this stage.

                                  II.

  On the morning of September 11, 1998, Simms caused a distur-
bance at the jail by throwing water from his cell. When jail officials
entered the cell to disable the water system, Simms ran out of the cell
and into the common area. Members of the Emergency Response
Team (ERT) responded, restrained Simms without seriously injuring
him, and took him to another unit.

   Simms’s cell in his new unit was basic. It had a sink, a toilet, and
a metal desk to the right of the doorway, and a bunk bed against the
wall directly across from the doorway. The only way to see into the
cell was through an eight-by-five-inch window in the door.

   Later that day, the ERT, comprised of defendants Kenneth Bruce,
Joseph Lyles, and Kenneth Mack, received a nonemergency report
about Simms causing another disturbance. This time, Simms was
banging loudly on his door, using profanity, throwing toilet water on
the floor, and being generally disruptive. An on-duty sergeant autho-
rized the use of restraints to prevent Simms from harming himself. By
the time they arrived at Simms’s cell with the restraints, the ERT
members could see water coming from under the door, but found
Simms quiet, lying on his bed with his hands behind his head.

   Due to the injuries he suffered that day, Simms remembers nothing
more about the incident. Thus, to construct the record in the light
most favorable to Simms, the district court was limited to two types
of evidence. First, the ERT members testified about the sequence of
events. And second, Simms’s expert witnesses challenged the offi-
cers’ versions, based on the nature and extent of Simms’s injuries,
along with the cell’s layout.
                            SIMMS v. BRUCE                             5
   According to the ERT members, the following facts reflect what
happened after they arrived at Simms’s cell. Officer Bruce looked
through the window and told the other officers that Simms was sitting
or lying on his bunk bed and that there was water on the floor. Bruce
ordered Simms to get on the floor and to place his hands behind his
back. Simms remained on the bunk. Lyles, the team leader, then
ordered the officers to enter the cell.

   Mack opened the door. Bruce entered first. Simms remained on the
bed, with his hands behind his head, despite being ordered to the
floor. Bruce approached Simms and tried to pull him onto the floor
using an arm-bar technique. Simms resisted and a struggle ensued.
Officer Bruce slipped on the wet cell floor, and caught himself on the
sink. Simms, by that time, was somehow off the bunk, trying to bite
Bruce’s leg and Mack’s hand.

   Lyles entered the cell to pull Simms away from Bruce and Mack.
Lyles grabbed Simms’s prison suit as Lyles slipped on the floor.
Mack and Lyles tried to take Simms down and handcuff him. Simms
continued to resist. Somehow, the officers found themselves back on
their feet. They tried to stabilize Simms by restraining him against the
wall, but the three officers were unsuccessful because the water made
it hard to grasp him.

   They all then spun around and found themselves back on the floor
struggling. According to the officers, when Simms went to the
ground, he first went to his knees, then to his chest, and then to the
floor. In other words, Simms’s head did not violently strike the
ground during the takedown. At some point after Simms reached the
ground, he suddenly stopped struggling and the officers handcuffed
him. All three officers attest that at no time did any of them hit, kick,
or punch Simms during the fray.

   After they handcuffed Simms on the ground, the officers noticed
blood on the floor and realized Simms’s nose was bleeding. Simms
was unconscious. They then moved Simms outside of the wet cell so
he could receive medical treatment. Lyles called out a medical emer-
gency and the nurses soon arrived.

  The nurses found Simms face down with blood around his face and
head, and concluded Simms had suffered forceful blunt head and
6                           SIMMS v. BRUCE
facial trauma. Simms did not respond to oral commands. None of the
officers were hurt.

   After Simms was treated in the jail’s medical unit, Sergeant Bybee
transported him to Prince George’s County Hospital. Simms suffered
black eyes, abrasions, a fracture to the left orbital floor and the nasal
bone, subdural hematoma or hematomas, subarachnoid brain hemor-
rhage, a hydrocephalus, cerebral atrophy, ventricular dilatation, a sub-
dural hygroma, and intracerebral blood collection. Simms v. Hardesty,
303 F.Supp.2d 656, 663 (D. Md. 2003).

  The hospital discharged Simms on September 28th. His stay lasted
seventeen days.

   Simms argued below that the circumstantial evidence supported a
different version of events. He argued that, despite the officers’ insis-
tence that they struck no blows, the evidence supported a reasonable
inference that "he was subjected to a severe beating with fists, booted
feet, and perhaps a baton, and/or that his head was thrust violently
into or against the steel toilet bowl that was present in cell 215 at the
time of his struggle with the officers." Id.

   The district court concluded that Simms’s circumstantial evidence
was sufficient to support his version of what occurred. We have no
jurisdiction to challenge that conclusion, so we need not detail
Simms’s evidence. We simply accept, for this appeal, the district
court’s conclusion that the record evidence supports a reasonable
inference that "Simms was beaten and kicked into submission" and
that his head was bashed inside or into the toilet. Id. at 668, 671. It
is that sequence of events that guides our review.

                                  III.

   To determine whether the officers are entitled to qualified immu-
nity, we must ask two questions. Saucier, 533 U.S. at 200. First, we
must ask whether the facts, viewed as we described above, show that
the ERT members’ conduct violated Simms’s constitutional right to
be free from excessive force. See id. at 201. If the answer is no, we
proceed no further. But if the answer is yes, "the next, sequential step
                             SIMMS v. BRUCE                              7
is to ask whether the right was clearly established. This inquiry, it is
vital to note, must be undertaken in light of the specific context of the
case, not as a broad general proposition." Id. The ultimate inquiry in
determining whether a right is clearly established is whether it would
be clear to a reasonable officer that his conduct was unlawful in the
situation he confronted. Id. at 202.

   To prevail on his Fourteenth Amendment excessive-force claim,
Simms must satisfy the same legal standards that a sentenced prisoner
must satisfy under the Eighth Amendment. See Taylor v. McDuffie,
155 F.3d 479, 483 (4th Cir. 1998); Riley v. Dorton, 115 F.3d 1159,
1166 (4th Cir. 1997). Therefore, he must satisfy both a subjective and
an objective standard. Neither party disputes Simms’s ability to meet
the objective prong, so we focus on the subjective prong.

   To satisfy the subjective prong, Simms must show that the force
the officers used inflicted unnecessary and wanton pain and suffering.
Stanley v. Hejirika, 134 F.3d 629, 634 (4th Cir. 1998)(citing Hudson
v. McMillian, 503 U.S. 1,6, (1993)). Because Simms’s claim arises
out of force used during a "prison disturbance," he must show wan-
tonness by proving that the ERT members used the force "‘mali-
ciously and sadistically for the very purpose of causing harm’" and
not as part of a good faith effort to maintain or restore discipline. Id.
(quoting Whitley v. Albers, 475 U.S. 312, 320-21 (1986)).

   From the facts as we must view them, a reasonable jury could infer
wantonness. When the ERT members arrived, Simms was lying on
his bunk with his hands behind his head. The officers acknowledge
a later struggle, but deny striking any blows. The district court, how-
ever, determined that the evidence supported reasonable inferences
that Simms was beaten and kicked into submission by officers who
found him lying on his bunk, and that the ERT members bashed
Simms’s head inside of or into the toilet. If the jury discredits the offi-
cers’ testimony, finds that the officers beat and kicked Simms into
submission, and finds that the officers bashed his head into a toilet,
then the jury can reasonably infer that this beating went beyond a
good faith attempt to restore order.

   Even if undisputed, the fact that the officers initially approached
the cell in a good faith attempt to restore order does not immunize the
officers’ later actions from a wantonness finding.
8                           SIMMS v. BRUCE
   Further, in September of 1998, it was clearly established that pre-
trial detainees were protected from wanton beatings that exceeded
good faith efforts to restore order. Under the facts the district court
articulated, we affirm because a reasonable officer would have known
that his conduct violated a constitutional right if, under circumstances
like Simms’s, "he or she were to use a booted foot to kick (in and
about the face and head), and, contemporaneously, if he or she were
to bash the face and head of such a detainee into a toilet." Simms, 303
F.Supp.2d at 669.

   During this interlocutory appeal, we are constrained to view the
factual record the way the district court did. We accept at face value
the district court’s view of what reasonable inferences a jury could
draw from Simms’s evidence. If the events occurred the way the dis-
trict court described them (in the light most favorable to Simms), then
the officers violated Simms’s clearly established constitutional right.

                                                           AFFIRMED